DETAILED ACTION
Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 10/18/19 and amendment filed 7/21/21. 

1.	Claims 13, 30 and 32 are canceled. Claim 34 is newly added
Claims 1-12, 14-29, 31 and 33-34 are pending.
2.	Claims 1-12, 14-29, 31 and 33-34 are rejected.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-31 and 33 have been considered but are moot in light of new grounds of rejections.
Applicant states:
A:	At the top of page 10,
-Flitcroft does not share user settings with the source of the information, but simply blocks content that does not fit within the settings.
-That is, the present invention blocks the services themselves (i.e., the service provider can stop providing a service, e.g. SMS, phone, e-mail, www, push notifications, streaming music, to the end user altogether, depending on the state of the demand settings provider). The present invention therefore does not the present invention does share the settings (i.e., demand settings) with the source (i.e., the service provider), after which the source (service provider) acts upon those settings.
Response to A:  It is unclear what the Applicant is actually arguing since the claimed invention and the cited reference appears to state the same thing. (see the bolded information above in section A). The claim does not mention the word share. Nevertheless, see the current rejection, as best understood by the Examiner the references provided teach the limitation associated with settings; and placed here for the Applicants convenience; the user-defined controls can be sent to a mobile communications provider, as shown in step 330C, in order to implement the controls. As shown in step 330D, the user-defined controls can be sent to an Internet service provider or gateway server system, for instance, to implement the controls for internet traffic."; user creates an account (hence, connectable to network as well; end user devices, i.e. user communications devices, pc, mac, phone)) (para. 34, 60, 71; Fig. 3)
B:	To clarify such differences, claim 1 has been amended to recite that "the at least one service provider is configured to adapt the plurality of digital services that are provided to a particular end-user based on the end-user demand settings that are provided to the at least one service provider by the demand settings provider, including transmitting and blocking certain digital services of the plurality of digital services to the end-user devices." (Emphasis added.)
Response to B:  Claim 1 is rejected based on a newly combined combination.  

Thus, at the present time the independent claims and associated dependent claims are viewed as not allowable.
   
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-7, 10-20, 22-25, 27, 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Flitcroft et al., (Flitcroft), WO 2011/086542 A2 (Cite No. 1 of 10/18/19 IDS) in view of Gravino et al., (Gravino), US PGPub. No.: 20120112877. 

 	As per claim 1, Flitcroft teaches a communication services system, (system of Fig. 1) (para. 34; Fig. 1) configured to provide digital services (provide via controlling access to communication devices of an individual by one or more communication channels for all communications including personal, work or advertising/marketing messages (hence, digital services comprise providing messages); This system controls what information can reach a user and under what circumstances) (para. 16, 34, 39; Fig. 1)) via a computer network to devices of end users, (via reach users by a wide range of technologies: fixed line phone, mobile phone, email, pagers, radio, television, streaming digital media devices and computers (representing devices of end users)) (para. 16, 31, 39; Fig. 1), the system including: 
- at least one service provider for providing a plurality of digital services via the computer network to end-user devices (As shown in step 330B, the user-defined controls can be sent to an SMS/MMS, data providers/email providers (comprising plurality of digital services) in order for those entities to implement the controls within their systems. Similarly, the user-defined controls can be sent to a mobile communications provider, as shown in step 330C, in order to implement the controls. As shown in step 330D, the user-defined controls can be sent to an Internet service provider or gateway server system, for instance, to implement the controls for internet traffic."; user creates an account (hence, connectable to network as well; end user devices, i.e. user communications devices, pc, mac, phone)) (para. 34, 60, 71; Fig. 3);
 	- a demand settings provider, configured for providing end-user demand settings concerning delivery of the plurality of digital services to the end-user devices,  (User profile/rules database 112 (demand settings provider); That is, the master unit 110 is associated with the user location database 114, and a user profile/rules database 112.", "Configuration inputs 140 involve[ ... ] a parameter setting device 146 that receives user-defined parameters (settings) from a registered user, the user-defined parameters setting controls on access for communications (hence, of digital services) to at least one user communications device."; Fig. 1, shows these inputs being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 and thus also to the service providers; user-defined controls can be sent (hence, for plurality of digital services) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems) (para. 34, 49, 71; Fig. 1); and 
-at least one switch with several discrete positions that are associated with the plurality of digital services, for controlling the demand settings provider, (Also not master unit with interface represents switch as well.  The principal interface device 146 for setting, reviewing and modifying routing rules is a text or graphical user interface operated by the recipient or upon his/her behalf. This interface (viewed as a switch comprises a mode button for selection) will allow the user to select, review and modify rules based on form of communication (hence, via switching discrete positions (communication forms) that are associated with communication services (digital services), e.g. phone call, SMS, email, Internet, radio, TV etc.,)  sender, content, priority, location, time etc. All rules are stored within the central database (thus controlled). Secondary interfaces (also viewed as a switch via “mode button” selector) can provide dynamic modification of these rules. For example, an interface 150 for receiving information on a user’s location by GPS can be combined with existing information to dynamically modify rules (of database/settings provider) so that messages are received only in appropriate (hence, switched) or chosen locations; Master unit also represents with positions associated with digital services via rules, hence thus switches the routing from one channel and/or device to another) (para. 34, 35, 50; Fig. 1); 
wherein the at least one service provider is configured to adapt the plurality of digital services, (communications can reach users by a wide range of technologies (digital services): fixed line phone, mobile phone, email, pagers, radio, television, streaming digital media devices and computers) (para. 39) that are provided to a particular end-user based on the end-user demand settings that are provided to the at least one service provider, by the demand settings provider, (With respect to the configuration inputs 140, it is up to the user to register themselves, one or more of their communications devices, and to configure user profiles (comprising demand settings) as to who is sending the communication, what the content of the communication Is, when the communication is to be received and how the communication should be routed (thus service provider is configured to adapt service) to the user's device or devices. The configuration can include user-defined parameters of set controls for communications to at least one user communications device wherein the parameters include at least one selection of content provider (service provider) parameters, at least one selection of each of content provider parameters, time period parameters, location parameters, content parameters, registered user communications devices when more than one device is registered) (para. 52, 60, 65) including transmitting (Once ail required information has been obtained from message source, content and any additional codes or Information supplied by the sender a decision module then implements the appropriate routing (transmits) of a message. The options include but are not limited to: allowing the message to be delivered normally; storage for later delivery; re-routing to another recipient or routing to voice-mail) (para. 45, 46, 50) and blocking certain digital services of the plurality of digital services to the end- user devices, (To prevent information related overload in the work place for instance, rules can be set up to ensure that if more than a threshold number of communications are received In a given period 30 temporary blocks can be triggered with auto-responders indicating a person is being overloaded or simply unavailable so the sender should not expect an immediate reply (of digital service); communication can be blocked)  (para. 20, 61).  
Flitcroft does not specifically teach service provider connectable to the computer network.
However, Gravino teaches service provider connectable to the computer network, (According to one embodiment, the presence information for the user may pass to the one or more devices or systems via a communications services provider through which the one or more devices or systems operates) (para. 7, 14).
Therefore, it may be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Flitcroft and Gravino such that a parent or supervisor may require that children in the facility 110 may only access Internet services when the parent or supervisor is physically present in the facility 110. Thus, the Internet capability of systems or devices contained in the facility 110 may be automatically placed in a setting preventing Internet access or (Gravino; para. 52).

 	As per claim 2, the communication services system according to claim 1, Flitcroft teaches wherein the at least one switch correlates to several logical sets of rules, (The principal interface device 146 for setting, reviewing and modifying routing rules (several) is a text or graphical user interface (thus, functioning as a switch) operated by the recipient or upon his/her behalf; Master unit also functions as a switch and interfaces/correlates with rules) (para. 34, 35, 50); enabling end- users to privately publish to their contracted service providers or authorised service providers or both (Call routing can be set according to time, receiving location, content, content provider (e.g. individual sender or business) or other conditions appropriate to a particular communication channel, thus privately published; (user is then prompted to choose content providers that are either Identified as permitted content providers, preferred content providers or restricted content Providers; providers that has been accepted/permitted, thus contracted) (para. 19, 60) which digital services are allowed to be delivered to them, (At least one user communications device Is thus registered (step 212). The user is then prompted to choose content providers that are either Identified as permitted (authorized) content providers, preferred content providers or restricted content providers (step 220); the user-defined controls can be sent (published) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls (provided digital services) within their systems; services allowed also via communication paths. (para. 60, 64, 71).  

 	As per claim 3, the communication services system according claim 1, Flitcroft teaches wherein the demand settings provider is configured to store, in a memory which type of services are requested and accepted by any device,  (User profile/rules database 112 (demand settings provider); That is, the master unit 110 is associated with the user location database 114, and a user profile/rules database 112.", "Configuration inputs 140 involve[ ... ] a parameter setting device 146 that receives user-defined parameters (settings) from a registered user, the user-defined parameters setting controls on access for communications (hence, of digital services) to at least one user communications device."; Fig. 1, shows these inputs being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 and thus also to the service providers; user-defined controls can be sent (hence, for plurality of digital services) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems) (para. 34, 49, 71; Fig. 1) permanently or temporarily assigned to an end-user, (temporarily assigned since the rules based on form of communication (i.e. SMS, email service) may be dynamically modified) (para. 50).  

 	As per claim 4, the communication services system according claim 1, Flitcroft teaches wherein during operation the demand settings provider utilizes a collection of rules that control which services are requested and accepted at which locations in what situations for which end-user account, of end users registered with the system, (a
master unit 110 may convert messages from one form to another, store them when
appropriate and switch the routing from one channel and/or device to another, all
based on user location, user profiles (thus, registered with the system) and user-defined rules as identified (comprises account) in the systems such as databases 112 and 114.; user's location by GPS can be combined with existing information to dynamically modify rules so that messages are received only in appropriate (situations) or chosen locations) (para. 34, 50).  

 	As per claim 5, the communication services system according, claim 1, Flitcroft teaches wherein the at least one switch is operable by an end-user (Master unit is also operable by end-user via setting rules (para. 34, 35). The principal interface device 146 for setting, reviewing and modifying routing rules is a text or graphical user interface (thus, functioning as a switch) operated by the recipient (end-user) or upon his/her behalf) (para. 34, 35, 50) for publishing (Call routing can be set according to time, receiving location, content, content provider (e.g. individual sender or business) or other conditions appropriate to a particular communication channel, thus published) (para. 19) one or more current requested and accepted services including demand settings, (At least one user communications device Is thus registered (step 212). The user is then prompted (requested) to choose content providers that are either Identified as permitted (authorized) content providers, preferred content providers or restricted content providers (step 220); the user-defined controls (demand settings) can be sent (published) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls (provided digital services) within their systems; services allowed also via communication paths.(para. 60, 64, 71), wherein the demand settings provider ( a sender communicates with a dedicated interface (switch) to supply the message and can target a range of users by querying the database (demand setting provider cooperates via being queried) of all users to generate (publish) a list of suitable recipients according to their stored preferences (hence, via demand settings); Fig. 1, also shows inputs being sent to the database 112, which provides (publishes) them as well) (para. 34, 35, 40; Fig. 1).  

 	As per claim 6, the communication services system according, claim 1, Flitcroft teaches wherein the at least one service provider is configured to receive current published requested and accepted services that are published concerning a particular end-user from the demand settings provider, (As shown in step 330B, the user-defined controls can be sent to an SMS/MMS, data providers/email providers (comprising plurality of digital services) in order for those entities to implement the controls within their systems. Similarly, the user-defined controls can be sent to a mobile communications provider, as shown in step 330C, in order to implement the controls. As shown in step 330D, the user-defined controls can be sent to an Internet service provider or gateway server system, for instance, to implement the controls for internet traffic."; user creates an account (hence, connectable to network as well; end user devices, i.e. user communications devices, pc, mac, phone)) (para. 34, 60, 71; Fig. 3); and to deliver exactly and only those services to the end-user, (the user-defined controls can be sent to an SMS/MMS, data providers/email providers in order for those entities to implement the controls (thus for exactly and only those services via controls) within their systems; also via applying access filter based on defined parameters in force) (para. 71; Fig. 2/280, Fig. 3); (published via , the configuration can include user-defined 30 parameters of set controls for communications to at least one user communications device wherein the parameters include at least one selection of content provider parameters, at least one selection of each of content provider parameters, time period parameters, location parameters, content parameters, registered user communications devices when more than one device is registered. The content can be provided by web pages 140A, SMS, email and other forms of text messaging) (para. 52); (As shown in step 330B, the user-defined controls can be sent (published) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems) (para. 71)

 
 	As per claim 7, the communication services system according to claim 6, Flitcroft teaches wherein the at least one service provider and the demand settings provider are is configured to exchange information via the computer network for transmitting information, (Configuration inputs 140 involve[ ... ] a parameter setting
device 146 that receives user-defined parameters from a registered
user; Fig. 1, shows these inputs being sent to the database 112 (demand settings provider), which provides them (communicates information) to the master unit 110 and thus also to the service providers (communicates information))) (para. 34; Fig. 1) regarding a current discrete position of the at least one switch, (also information transmitted via applying access filter based on defined parameters currently in force) (Fig. 2/280).  

 	As per claim 10, the communication services system according to, claim 1, Flitcroft teaches wherein the at least one switch is configured to send each newly selected switch position to the demand settings provider via a networkAttorney Docket: 008895-0508294Client Ref: P115971US00 connection, (The principal interface device 146 for setting, reviewing and modifying routing rules is a text or graphical user interface operated by the recipient or upon his/her behalf. This interface (viewed as a switch comprises a mode button for selection) will allow the user to select, review and modify rules based on form of communication (hence, via switching discrete positions (communication forms) that are associated with communication services (digital services), e.g. phone call, SMS, email, Internet, radio, TV etc.,)  sender, content, priority, location, time etc. All rules are stored within the central database (thus controlled). Secondary interfaces (also viewed as a switch via “mode button” selector) can provide dynamic modification of these rules. For example, an interface 150 for receiving information on a user’s location by GPS can be combined with existing information to dynamically modify rules (of database representing the demand settings provider) so that messages are received only in appropriate (hence, switched) or chosen locations) (para. 50; Fig. 1), wherein the demand settings provider is configured to receive the newly selected, (via dynamically (hence, newly selected) modify rules so that messages are received only in appropriate or chosen locations. All rules are stored in the database (demand settings provider)) (para. 50) switch position, (interface will allow the user to select, review and modify rules based on form of communication (e.g. phone call, SMS, email, internet, radio, TV etc.)) (para. 50) and to publish respective demand settings information to one or more service providers, (Fig. 1, shows these inputs being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 and thus also to the service providers; user-defined controls can be sent (hence, for plurality of digital services) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems) (para. 34, 49, 71; Fig. 1) registered or associated with the demand settings provider, (registered via user choosing content providers that are either Identified as permitted (hence, registered) content providers, preferred content providers or restricted content providers (step 220); Fig. 1, shows these inputs being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 and thus also to the service providers since master unit 110 can also be 
a service bureau for other service providers) (para. 34; Fig. 1 and 2).   

 	As per claim 11, the communication services system according to claim 1, Flitcroft teaches wherein the demand settings provider is configured to receive information concerning a selected switch position from the at least one switch, (User profile/rules database 112 (demand settings provider); That is, the master unit 110 is associated with the user location database 114, and a user profile/rules database 112.", (comprising demand settings provider as well); "Configuration inputs 140 involve[ ... ] a parameter setting device 146 that receives user-defined parameters (settings/information concerning a selected switch position) from a registered user, the user-defined parameters setting controls on access for communications (hence, of digital services) to at least one user communications device."; Fig. 1, shows these inputs being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 and thus also to the service providers; user-defined controls can be sent (hence, for plurality of digital services) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls (via switch/interface) (para. 50) within their systems) (para. 34, 49, 71; Fig. 1) and to store that position in a memory of the demand settings provider, as a rule, for a linked end-user account, (This interface will allow the user to select, review and modify rules based on form of communication (e.g. phone call, SMS, email, internet, radio, TV etc.), sender, content, priority, location, time etc. All rules are stored within the central database (memory); user modify rules based on form of communication (thus, linked user account)) (para. 50) wherein the demand settings provider is configured to send a notification to each service provider concerning the at least one switch position or rule,( Fig. 1, shows these inputs being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 and thus also to the service providers as notifications via user-defined controls can be sent to an SMS/MMS, data providers/email) providers in order for those entities to implement the controls within their systems) (para. 34, 71; Fig. 1). 
 
 	As per claim 12, the communication services system according, claim 1, Flitcroft teaches wherein the demand settings provider is configured to store information (demand settings provider comprises database (configured to store) coupled to master unit) concerning particular authorized service providers that are authorized (via service bureau for other service providers denotes authorization) (para. 34) to make use of switch related information concerning the discrete positions of the at least one switch, (user-defined controls (switch related information) can be sent to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems. Wherein SMS data for SMS data provider represent discrete position of at least one switch.) (para. 71).  

 	As per claim 14, the communication services system according claim 1, Flitcroft teaches wherein the discrete positions of the at least one switch are associated with a number of rules concerning end-user access to the plurality of digital services, (discrete positions (communication forms) that are associated with communication services (digital services), e.g. phone call, SMS, email, Internet, radio, TV etc.,) sender, content, priority, location, time etc. All rules are stored within the central database (thus controlled). Secondary interfaces (also viewed as a switch via “mode button” selector) can provide dynamic modification of these rules (hence via association). For example, an interface 150 for receiving information on a user’s location by GPS can be combined with existing information to dynamically modify rules (hence, number of rules) so that messages are received only in appropriate (hence, switched) or chosen locations) (para. 50)); the rules including at least a first rule and a second rule, (Delivery rules can be set according to time, receiving location, content and sender) (para.16, 20, 65);
wherein the first rule allows end-user 4access to all available digital services, (For instance, in a theatre, a beacon can send out a broadcast message to all wireless communication devices alerting incoming telephone calls or texts and emails by sound ls inappropriate, thus provoking a set of rules regarding same) (para. 38);
wherein the second rule blocks at least one of the available digital services, (To prevent information related overload in the work place for instance, rules can be set up to ensure that if more than a threshold number of communications are received In a given period temporary blocks can be triggered with auto-responders indicating a person is being overloaded or simply unavailable so the sender should not expect an immediate reply) (para. 20).  

 	As per claim 15, the communication services system according t(wherein location is determined, e.g. work office, and rules for that location, e.g. apply rules to determine if email to be transmitted now, re-directed to alternative email account; Network location 150B can
be provided by Wi-Fi triangulation using Wi-Fi addresses,) (para. 36, 73; Fig. 5/514, 5/ 518, 5/520). 
 
 	As per claim 16, Flitcroft teaches a compound system, (system of Fig. 1) (para. 34; Fig. 1) comprising the demand settings provider of the system according to claim 1,  (User profile/rules database 112 (demand settings provider); That is, the master unit 110 is associated with the user location database 114, and a user profile/rules database 112.", "Configuration inputs 140 involve[ ... ] a parameter setting device 146 that receives user-defined parameters (settings) from a registered user, the user-defined parameters setting controls on access for communications (hence, of digital services) to at least one user communications device."; Fig. 1, shows these inputs being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 and thus also to the service providers; user-defined controls can be sent (hence, for plurality of digital services) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems) (para. 34, 49, 71; Fig. 1); and a software program, (via software platform and executed software) (para. 16, 31) combined with the at least one switch with several discrete positions correlating to several logical sets of rules (The principal interface device 146 for setting, reviewing and modifying routing rules is a text or graphical user interface operated by the recipient or upon his/her behalf. This interface (viewed as a switch) will allow the user to select, review and modify rules based on form of communication (hence, via switching discrete positions (rules) that are associated with communication services (digital services), e.g. phone call, SMS, email, Internet, radio, TV etc.,)  sender, content, priority, location, time etc. All rules are stored within the central database (thus controlled). Secondary interfaces (also viewed as a switch) can provide dynamic modification of these rules. For example, an interface 150 for receiving information on a user’s location by GPS can be combined with existing information to dynamically modify rules (of database/settings provider) so that messages are received only in appropriate or chosen locations) (para. 50), enabling people to privately publish to their contracted and/or authorized providers, (Call routing can be set according to time, receiving location, content, content provider (e.g. individual sender or business) or other conditions appropriate to a particular communication channel, thus privately published) (para. 19)  which digital services are allowed to be delivered to them, (At least one user communications device Is thus registered (step 212). The user is then prompted to choose content providers that are either Identified as permitted (authorized) content providers, preferred content providers or restricted content providers (step 220); the user-defined controls can be sent (published) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls (provided digital services) within their systems; services allowed also via communication paths. (para. 60, 64, 71).
  
 	As per claim 17, the, system according t(the user-defined controls (demand settings) can be sent (published viewed as requested and accepted by user device at least temporarily via publishing) to an SMS/MMS, data providers/email providers (thus comprising a user account) in order for those entities to implement the controls (provided digital services) within their systems; services allowed also via communication paths; Fig. 1, further shows these inputs being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 and thus also to the service providers; user-defined controls can be sent (hence, for plurality of digital services) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems) (para. 34, 49, 71; Fig. 1)  

 	As per claim 18, the system according to claim 17, Flitcroft teaches wherein the demand settings provider is configured to carry out a collection of rules that control, in a logical manner, which services are requested and accepted (via user-defined rules in rules database (devoted to master unit), wherein the rules are communicated to the master unit and communicated to the providers for carrying out the rules that control) (para. 34) at which locations in what situations for which account, (calls can be controlled so as to be received by the user only when (situation) and where (location) the user determines it is suitable to receive them and may be otherwise responded to or re-routed without the involvement of the user according to pre-defined or dynamically configured rules. Call routing can be set according to time, receiving location, content, content provider (e.g. individual sender or business (account); Delivery rules can be set according to time, receiving location, content and sender. Emails (operate via email accounts) can be prioritized and delivered at appropriate times according to sender, content, location of the user and other user specified rules) (para. 19, 20).
  
 	As per claim 19, the system according to claim 18, Flitcroft teaches configured to cooperate with one or more switches, of controlling the requested and accepted services for an account, (switching unit 110 (master unit) is at the center of an exemplary implementation of a system. This master unit 110 (comprises/includes interface) acts as an access control device or means for controlling access to at least one registered user communications device in accordance with selected user-defined parameters that set controls on access for communications (requested and accepted services) to at least one registered user (registered user represents an account) communications device) (para. 34, 35).  

 	As per claim 20, A method for providing digital services via a computer network to end users utilizing the system according to claim 1, (provide via controlling access to communication devices of an individual by one or more communication channels for all communications including personal, work or advertising/marketing messages (hence, digital services comprise providing messages); This system controls what information can reach a user and under what circumstances) (para. 16, 34, 39; Fig. 1); the method including: 
- providing a plurality of digital services via the computer network to the end-user devices, via the at least one service provider that is connected to the computer network, As shown in step 330B, the user-defined controls can be sent to an SMS/MMS, data providers/email providers (comprising plurality of digital services) in order for those entities to implement the controls within their systems. Similarly, the user-defined controls can be sent to a mobile communications provider, as shown in step 330C, in order to implement the controls. As shown in step 330D, the user-defined controls can be sent to an Internet service provider or gateway server system, for instance, to implement the controls for internet traffic."; user creates an account (hence, connectable to network as well; end user devices, i.e. user communications devices, pc, mac, phone)) (para. 34, 60, 71; Fig. 1 and 3); 
(user creates an account (hence, connectable to network as well; end user devices, i.e. user communications devices, pc, mac, phone)) (para. 34, 60, 71; Fig. 1 and 3) and
- providing end-user demand settings concerning delivery of the plurality of
digital services to the end-user devices by a subsystem or demand settings provider, (provided by database) (para. 34; Fig. 1), 
-wherein the end-user demand settings are being associated with a selected position of the at least one switch, having several discrete positions that are associated with the plurality of digital services, (The principal interface device 146 for setting, reviewing and modifying routing rules is a text or graphical user interface operated by the recipient or upon his/her behalf. This interface (viewed as a switch comprises a mode button for selection) will allow the user to select, review and modify rules based on form of communication (hence, via switching discrete positions (communication forms) that are associated with communication services (digital services), e.g. phone call, SMS, email, Internet, radio, TV etc.,)  sender, content, priority, location, time etc. All rules are stored within the central database (thus controlled). Secondary interfaces (also viewed as a switch via “mode button” selector) can provide dynamic modification of these rules. For example, an interface 150 for receiving information on a user’s location by GPS can be combined with existing information to dynamically modify rules (of database/settings provider) so that messages are received only in appropriate (hence, switched) or chosen locations) (para. 34, 35, 50). and wherein the at least one service provider adapts transmission of the digital services to a particular end-user in (With respect to the configuration inputs 140, it is up to the user to register themselves, one or more of their communications devices, and to configure user profiles (comprising demand settings) as to who is sending the communication, what the content of the communication Is, when the communication is to be received and how the communication should be routed (thus service provider adapts service) to the user's device or devices. The configuration can include user-defined parameters of set controls (thus providing changes) for communications to at least one user communications device wherein the parameters include at least one selection of content provider (service provider) parameters, at least one selection of each of content provider parameters, time period parameters, location parameters, content parameters, registered user communications devices when more than one device is registered) (para. 52, 60, 65); including transmitting and blocking certain digital services (To prevent information related overload in the work place for instance, rules can be set up to ensure that if more than a threshold number of communications are received In a given period 30 temporary blocks can be triggered with auto-responders indicating a person is being overloaded or simply unavailable so the sender should not expect an immediate reply (of digital service); communication can be blocked)  (para. 20, 61) of the plurality of digital services to the end- user devices, (communications can reach users by a wide range of technologies (digital services): fixed line phone, mobile phone, email, pagers, radio, television, streaming digital media devices and computers) (para. 39).  
 
(registered user communications devices) (para. 52) wherein the at least one service provider (As shown therein, step 210 includes registering a user for user-based access control. The user creates an account either on-line or via a mobile application or a series of interactive SMS messages, for instance; other (plurality of) devices) (para. 60); only provides the plurality of digital services to each of the end-user devices based on information concerning a selected discrete position of the at least one switch, (This master unit 110 (comprising interfaces and thus acting as a switch) acts as an access control device or means for controlling access to at least one registered user communications device in accordance with selected user-defined parameters that set controls on access for communications to at least one registered user communications device. In this implementation, a master unit 110 may convert messages from one form to another, store them when appropriate and switch the routing from one channel and/or device to another (thus provides the digital service), all based on user location, user profiles and user-defined rules (information concerning a selected discrete position of the at least one switch) as identified in the systems such as databases) (para. 34, 35, 71; Fig. 3).  

 	As per claim 23, the method according to claim 20, Flitcroft teaches including assigning a number of end-user devices to an end-user, (At least one (a number of devices) user communications device Is thus registered) (para. 60) wherein the demand settings provider stores information concerning types of services (user-defined rules as identified in (hence, are stored in) the systems such as databases) (para. 34) that are currently requested and accepted by any of the end-user devices based on a selected discrete position of the at least one switch, .("; Fig. 1, shows these inputs being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 (comprising at least one switch via switching the routing) and thus also to the service providers) (para. 34, 49, 71; Fig. 1).
  
 	As per claim 24, the method according to claim 20, Flitcroft teaches wherein the demand settings provider utilizes a collection of rules, stored in a memory, the rules indicating which services are requested and accepted at which locations in what situations for which end-user account, of registered end users, (a master unit 110 may convert messages from one form to another, store them when appropriate and switch the routing from one channel and/or device to another, all based on user location, user profiles (thus, registered with the system) and user-defined rules as identified (comprises account) in the systems such as databases 112 and 114.; user's location by GPS can be combined with existing information to dynamically modify rules so that messages are received only in appropriate (situations) or chosen locations; registered end users via communication devices and user-defined parameters) (para. 34, 50, 52, 66; Fig. 1).  

 	As per claim 25, the method according to claim 20, Flitcroft teaches including storing end-user registration information concerning the end-users registered, (receives user information to register a user,) (para. 49) with the at least one service provider, (also registered with provider via parameters) (para. 52).

 	As per claim 27, the method according to claim 20, Flitcroft teaches wherein the at least one service provider receives published requested and accepted services concerning a particular end-user from the demand settings provider, (As shown in step 330B, the user-defined controls can be sent to an SMS/MMS, data providers/email providers (comprising plurality of digital services) in order for those entities to implement the controls within their systems. Similarly, the user-defined controls can be sent to a mobile communications provider, as shown in step 330C, in order to implement the controls. As shown in step 330D, the user-defined controls can be sent to an Internet service provider or gateway server system, for instance, to implement the controls for internet traffic."; user creates an account (hence, connectable to network as well; end user devices, i.e. user communications devices, pc, mac, phone)) (para. 34, 60, 71; Fig. 3); and delivers exactly and only those services to the end-user, (the user-defined controls can be sent to an SMS/MMS, data providers/email providers in order for those entities to implement the controls (thus for exactly and only those services via controls) within their systems; also via applying access filter based on defined parameters in force) (para. 71; Fig. 2/280, Fig. 3).
  
 	As per claim 29, the method according to claim 20, Flitcroft teaches wherein the demand settings provider receives information concerning a selected switch position from the at least one switch, (via storing rules of end-user control that equate to switch positions) (para. 34) and stores that position in a memory of the demand settings provider, as a rule for a linked end-user account, (database stores rules (user-defined rules equated to switch settings that rout messages from one channel and/or device to another)  wherein the demand settings provider sends a notification to each service provider concerning a change of the at least one switch position, or rule, (Fig. 1, shows these inputs (also viewed as notifications) being sent to the database 112 (demand settings provider), which provides (settings/notifications) to the master unit 110 and thus also to the service providers, (hence, who in turn adjust demand settings concerning a change of rules since rules are stored and communicated as stated); user-defined controls can be sent to an SMS/MMS, data providers/email providers in order for those entities to implement the controls (adjustments) within their systems) (para. 34, 49, 71; Fig. 1).

 	As per claim 31, the method according to claim 20, Flitcroft teaches wherein the discrete positions of the at least one switch are associated with a number of rules concerning end-user access to digital services, (master unit 110 may convert messages from one form to another (hence, implementing discrete positions), store them when appropriate and switch the routing (implementing discrete positions) from one channel and/or device to another) based on user-defined rules (para. 34)  the rules including at least a first rule and a second rule, (Delivery rules can be set according to time, receiving location, content and sender) (para.16, 20, 65); wherein the first rule allows end-user access to all available digital services, (For instance, in a theatre, a beacon can send out a broadcast message to all wireless communication devices alerting incoming telephone calls or texts and emails by sound ls inappropriate, thus provoking a set of rules regarding same) (para. 38); wherein the second rule blocks at least one of (To prevent information related overload in the work place for instance, rules can be set up to ensure that if more than a threshold number of communications are received In a given period temporary blocks can be triggered with auto-responders indicating a person is being overloaded or simply unavailable so the sender should not expect an immediate reply) (para. 20).  

 	As per claim 33, Flitcroft teaches a non-transitory computer-readable medium having thereon computer executable instructions, (para. 175) which when executed by a computer (via dedicated circuit, such as a DSP (digital signal processors, hence of computers) (para. 175) provide end-user demand settings concerning delivery of a plurality of digital services to the end-user devices, via the demand settings provider of the system according to claim 1, (User profile/rules database 112 (demand settings provider); That is, the master unit 110 is associated with the user location database 114, and a user profile/rules database 112.", "Configuration inputs 140 involve[ ... ] a parameter setting device 146 that receives user-defined parameters (settings) from a registered user, the user-defined parameters setting controls on access for communications (hence, of digital services) to at least one user communications device."; Fig. 1, shows these inputs being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 and thus also to the service providers; user-defined controls can be sent (hence, for plurality of digital services) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems) (para. 34, 49, 71; Fig. 1).

8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flitcroft et al., (Flitcroft), WO 2011/086542 A2 (Cite No. 1 of 10/18/19 IDS) in view of Gravino et al., (Gravino), US PGPub. No.: 20120112877 and further in view of Carlos De La Matta et al., (Matta), US Patent. No.: 8727290.

 	As per claim 8, the communication services system according claim 1, 
Neither Flitcroft nor Gravino specifically teach wherein the at least one switch is a wall mounted switch.  
However, Matta teaches wherein the at least one switch is a wall mounted switch, (wherein the device (tablet/computer provides messaging and the device can be wall mounted and comprises an interface (touch display screen functions as a switch for parameters)) (col. 1, lines 30-35, 52-55; col. 4, line 63-col. 5, line 3; col. 5 lines 41-42).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Flitcroft, Gravino and Matta in order to provide mounting system that is designed to releasably hold a tablet computer, provides adjustability, and permits a user to mount and dismount the tablet computer with ease, (Matta; col. 2, lines 31-33).

 	As per claim 9, the communication services system according, claim 1, 
Neither Flitcroft nor Gravino specifically teach wherein the at least one switch is located in a building, in a room that is accessible to an end-user.
However, Matta teaches the at least one switch is located in a building, in a room that is accessible to an end-user, (user wishes to install the system in different places (thus accessible to end-user), wherein the location of the mounting system in one room and/or another room (rooms are part of buildings)) (col. 4, line 63-col. 5, line 3; col. 7, lines 7-10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Flitcroft, Gravino and Matta in order to provide mounting system that is designed to releasably hold a tablet computer, provides adjustability, and permits a user to mount and dismount the tablet computer with ease, (Matta; col. 2, lines 31-33).

8.	Claims 21, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Flitcroft et al., (Flitcroft), WO 2011/086542 A2 (Cite No. 1 of 10/18/19 IDS) in view of Gravino et al., (Gravino), US PGPub. No.: 20120112877 and further in view of Sharma et al., (Sharma), US PGPub. No.: 20060168095.

 	As per claim 21, the method according to claim 20, Flitcroft teaches wherein the end- users are configured to adjust the at least one switch and thereby publish to the service provider, which digital services are to be delivered to each end-user device that is associated with each end-user, (via setting user-defined controls/inputs; Fig. 1, shows these inputs (thus, configured to adjust) being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 and thus also to the service providers; user-defined controls can be sent (hence, for plurality of digital services) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems) (para. 34, 49, 71; Fig. 1)) (para. 34, 35, 71; Fig. 1).  
	Neither Flitcroft nor Gravino specifically teach manually adjust at least one switch.
	However, Sharma teaches manually adjust at least one switch, (switch the information delivery context to voice mode by manually selecting or pressing (adjusting) such a listen button displayed upon the screen of the subscriber unit) (para. 151).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Flitcroft, Gravino and Sharma in order to utilize a SMS server 930b which uses the SMS-based APIs provided by the service provider (e.g., Cingular, Nextel, Sprint) with which the subscriber unit 902 is registered to send the SMS-based test message. If the applicable SMS function returns a successful result (step 1016), then it has been determined that the subscriber unit is capable of receiving SMS messages (step 1020). Otherwise, it is concluded that the subscriber unit 902 does not possess SMS capability (step 1024). The results of this determination are then stored within a user capability database, (Sharma; para. 132).

 	As per claim 26, the method according t(Fig. 1, shows these inputs (hence, from user mobile device) being sent to the database 112, which provides (sends) them (hence, realized as a demand settings provider) to the master unit 110 (comprising switch which publishes service requested, see Fig. 1) and thus also to the service providers; user-defined controls (demand settings) can be sent (hence, for plurality of digital services) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems) (para. 34, 35, 49, 71; Fig. 1); wherein the demand settings provider receives the respective switch setting from the at least one switch (database. can be a database devoted to the
10 master unit 110 and thus receive switch settings for storage; also data base stores rules which also indicate switch settings) (para. 34, 35) and publishes resulting demand settings concerning the end-user, (database and master unit both publish switch settings via Fig. 1) and thus also to the service providers; user-defined controls (demand settings concerning end user) can be sent/published (hence, for plurality of digital services) to an SMS/MMS, data providers/email providers in order for those entities to implement the controls within their systems) (para. 34, 35, 49, 71; Fig. 1).
Neither Flitcroft nor Gravino specifically teach switch is manually operated.
However, Sharma teaches switch is manually operated, (switch the information delivery context to voice mode by manually selecting or pressing (operating) such a listen button displayed upon the screen of the subscriber unit) (para. 151).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Flitcroft, Gravino and Sharma in order to utilize a SMS server 930b which uses the SMS-based APIs provided by the service provider (e.g., Cingular, Nextel, Sprint) with which the subscriber unit 902 is registered to send the SMS-based test message. If the applicable SMS function returns a successful result (step 1016), then it has been determined that (Sharma; para. 132).

 	As per claim 28, the method according to claim 20, Flitcroft teaches wherein a position of the at least one switch is adjusted from a first position to a second position, (via setting user-defined controls/inputs; Fig. 1, shows these inputs (thus, configured to adjust) being sent to the database 112, which provides to the master unit 110 and thus also to the service providers, (hence, who in turn adjust demand settings); user-defined controls can be sent to an SMS/MMS, data providers/email providers in order for those entities to implement the controls (adjustments) within their systems) (para. 34, 49, 71; Fig. 1) wherein the at least one switch sends switch position to the demand settings provider via a network connection, (para. 34, 49, 71; Fig. 1) wherein the demand settings provider receives the switch position and publishes respective demand settings information to one or more service providers (para. 34, 49, 71; Fig. 1) registered or associated with the demand settings provider, (associated with the demand settings provider (database) via the master unit) (para. 34; Fig. 1).  
Neither Flitcroft nor Gravino specifically teach a newly selected switch position and the newly selected switch position.
However, Sharma teaches a newly selected switch position and the newly selected switch position, (switch the information delivery context to voice mode (newly selected) by manually selecting or pressing such a listen button displayed upon the screen of the subscriber unit) (para. 151).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Flitcroft, Gravino and Sharma in order to utilize a SMS server 930b which uses the SMS-based APIs provided by the service provider (e.g., Cingular, Nextel, Sprint) with which the subscriber unit 902 is registered to send the SMS-based test message. If the applicable SMS function returns a successful result (step 1016), then it has been determined that the subscriber unit is capable of receiving SMS messages (step 1020). Otherwise, it is concluded that the subscriber unit 902 does not possess SMS capability (step 1024). The results of this determination are then stored within a user capability database, (Sharma; para. 132).

9.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Flitcroft et al., (Flitcroft), WO 2011/086542 A2 (Cite No. 1 of 10/18/19 IDS) in view of Gravino et al., (Gravino), US PGPub. No.: 20120112877 and further in view of Hockings et al, (Hockings), US PGPub. No: 20150373031.

 	As per claim 34, the communication services system according to claim 1, neither Flitcroft nor Gravino specifically teach wherein a single service provider is connectable to the computer network to provide the plurality of digital services to end-user devices.
provide for a user with network devices to access services through a single ISP, such that the ISP hosts both email services and network services. A user may access these services over multiple channels, such as ADSL, cable, mobile, nG, and/or LTE, using multiple personal computing devices including, but not limited to: personal computers, tablets, and/or smart phones) (para. 36).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Flitcroft, Gravino and Hockings in order to determine ISP services provided to a user, monitor user access to the ISP services, store services access history; and use historical internet usage as an new input to assess received email for authenticity; (ii) illegitimate emails, such as those used in a phishing attack, will stand out more clearly from their authentic counterparts; (iii) provides visual feedback to the end user of the risk presented by an email, e.g., through appropriate color coding of categories; (iv) enhances the value proposition of internet service providers since they have visibility across multiple network channels used by the user, (para. 65; Fig. 2)

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Charugundla, para. 6 and 24, US PGPub. No.: 20140359138.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        9/20/21